       Case 5:20-cv-04805-EJD Document 22 Filed 12/08/20 Page 1 of 6


     ROGERS JOSEPH O’DONNELL
 1   Renée D. Wasserman (State Bar No. 108118)
     rwasserman@rjo.com
 2   Alecia E. Cotton (State Bar No. 252777)
     acotton@rjo.com
 3   Emily A. Wieser (State Bar No. 311315)
     ewieser@rjo.com
 4   311 California Street
     San Francisco, California 94104
     Telephone: 415.956.2828
 5   Facsimile: 415.956.6457
 6   Attorneys for Defendant
     WALGREEN CO.
 7
     MILSTEIN JACKSON FAIRCHILD & WADE, LLP
 8   Gillian L. Wade (State Bar No. 229124)
     gwade@mjfwlaw.com
 9   Sara D. Avila (State Bar No. 263213)
     savila@mjfwlaw.com
10   Marc A. Castaneda (State Bar No. 299001)
     awhitman@mjfwlaw.com
11   10250 Constellation Blvd., Suite 1400
     Los Angeles, CA 90067
     Telephone: 310.396.9600
12   Facsimile: 310.396.9635
13   CARNEY BATES & PULLIAM, PLLC
     Hank Bates (CA State Bar No. 167688)
14   hbates@cbplaw.com
     David Slade (to apply pro hac vice)
15   dslade@cbplaw.com
     519 W. 7th Street
16   Little Rock, Arkansas 72201
     Telephone: 501.312.8500
17   Facsimile: 501.312.8505

18   Attorneys for Plaintiff and the Putative Class
                                 UNITED STATES DISTRICT COURT
19
                               NORTHERN DISTRICT OF CALIFORNIA
20
21
     CAMERON EIDMANN,                                 Case No. 5:20-cv-04805-EJD
22
                           Plaintiff,                 STIPULATION TO EXTEND TIME TO
23                                                    RESPOND TO FIRST AMENDED
            vs.                                       COMPLAINT PURSUANT TO LOCAL
24                                                    RULE 6-2; DECLARATION OF ALECIA
     WALGREEN CO.,                                    E. COTTON IN SUPPORT THEREOF;
25                                                    [PROPOSED] ORDER
                           Defendant.
26                                                    Date of first filing:   July 17, 2020

27
28
      STIPULATION TO EXTEND TIME TO RESPOND TO FIRST AMENDED COMPLAINT PURSUANT TO
      LOCAL RULE 6-2; DECLARATION OF ALECIA E. COTTON IN SUPPORT THEREOF; [PROPOSED]
      ORDER – CASE NO: 20-cv-04805-EJD
                                                                                              517024.2
       Case 5:20-cv-04805-EJD Document 22 Filed 12/08/20 Page 2 of 6


 1                  Pursuant to Civil Local Rule 6-2, the parties, Plaintiff Cameron Eidmann
 2   (“Plaintiff”) and Defendant Walgreen Co. (“Defendant” or “Walgreens”), by and through
 3   their respective counsel, submit this Stipulation to Extend Time to Respond to Plaintiff’s First
 4   Amended Complaint.
 5                  Plaintiff will not be filing an opposition to Defendant’s Motion to Dismiss that
 6   was filed on November 24, 2020, and Plaintiff instead will exercise his right to file a First
 7   Amended Complaint on December 15, 2020 pursuant to Federal Rule of Civil Procedure
 8   15(a)(1)(B). The parties stipulate and agree that Defendant will have up to and including
 9   January 7, 2021 to respond to Plaintiff’s First Amended Complaint. The reasons for the
10   request are set forth in the attached Declaration of Alecia E. Cotton.
11                  Pursuant to Civil Local Rule 5-1(i)(3), the filer of this document attests that all
12   signatories have concurred in its filing.
13   Dated: December 8, 2020                      ROGERS JOSEPH O'DONNELL
14
                                                  By: /s/ Alecia E. Cotton
15                                                       RENÉE D. WASSERMAN
                                                         ALECIA E. COTTON
16                                                       EMILY A. WIESER
17                                                       Attorneys for Defendant
                                                         WALGREEN CO.
18
19   Dated: December 8, 2020                      MILSTEIN JACKSON FAIRCHILD & WADE,
                                                  LLP
20
21                                                By: /s/ Gillian L. Wade
                                                         GILLIAN L. WADE
22
                                                         SARA D. AVILA
23                                                       MARC A. CASTANEDA

24   Dated: December 8, 2020                      CARNEY BATES & PULLIAM, PLLC
25
                                                  By: /s/ Hank Bates
26                                                       HANK BATES
27                                                       DAVID SLADE

28                                                                                                Page 1
      STIPULATION TO EXTEND TIME TO RESPOND TO FIRST AMENDED COMPLAINT PURSUANT TO
      LOCAL RULE 6-2; DECLARATION OF ALECIA E. COTTON IN SUPPORT THEREOF; [PROPOSED]
      ORDER – CASE NO: 20-cv-04805-EJD
                                                                                                 517024.2
       Case 5:20-cv-04805-EJD Document 22 Filed 12/08/20 Page 3 of 6


 1                          DECLARATION OF ALECIA E. COTTON
 2                 1.      I am a member in good standing of the California State Bar and an
 3   attorney at the law firm of Rogers Joseph O’Donnell P.C., counsel for Defendant in this
 4   action. I make this declaration based on my personal knowledge, and if called to testify to the
 5   contents thereof, I could and would competently do so.
 6                 2.      On July 17, 2020, Plaintiff filed a putative class action Complaint
 7   against Defendant alleging violations of False and Misleading Advertising Law, violations of
 8   the California Consumer Legal Remedies Act, and violations of Unfair Competition Law in
 9   relation to Defendant’s sales of its store brand Infants’ Pain & Fever Acetaminophen. ECF
10   No. 1.
11                 3.      On September 9, 2020, Plaintiff sent a Request to Waive the Service of
12   Summons in this action to Defendant, and Defendant subsequently executed and returned the
13   same to Plaintiff. The returned executed Waiver of Service of Summons was filed with the
14   Court on September 15, 2020. ECF No. 16. The return of the executed Waiver of Service of
15   Summons made November 9, 2020, the deadline for Defendant to answer or otherwise
16   respond to the Complaint.
17                 4.      The parties stipulated and agreed to extend the time for Defendant to
18   answer or otherwise respond to Plaintiff’s Complaint up to and including November 30,
19   2020.
20                 5.      On November 24, 2020, Defendant filed a Motion to Dismiss Plaintiff’s
21   Complaint for Failure to State a Claim [Fed. R. Civ. P. 12(b)(6)]; Lack of Subject Matter
22   Jurisdiction [Fed. R. Civ. P. 12(b)(1)]; and for Failure to Satisfy Rule 9(b) (“Motion to
23   Dismiss”). Plaintiff has up to and including December 8, 2020 to file a response to
24   Defendant’s Motion to Dismiss.
25                 6.      Plaintiff intends to file a First Amended Complaint pursuant to Fed. R.
26   Civ. P. 15 and intends to file the First Amended Complaint on December 15, 2020.
27   Accordingly, Plaintiff will not be filing an opposition to Defendant’s Motion to Dismiss on
28                                                                                               Page 2
      STIPULATION TO EXTEND TIME TO RESPOND TO FIRST AMENDED COMPLAINT PURSUANT TO
      LOCAL RULE 6-2; DECLARATION OF ALECIA E. COTTON IN SUPPORT THEREOF; [PROPOSED]
      ORDER – CASE NO: 20-cv-04805-EJD
                                                                                                 517024.2
       Case 5:20-cv-04805-EJD Document 22 Filed 12/08/20 Page 4 of 6


 1   December 8, 2020.
 2                 7.      In consideration of the up-coming December holidays, the parties have
 3   agreed that Defendant will have up to and including January 7, 2021 to file a responsive
 4   pleading in response to Plaintiff’s First Amended Complaint. The parties agree that any
 5   opposition by Plaintiff to Defendant’s responsive pleading will be in accordance with the
 6   Federal Rules of Civil Procedure and the Local Rules of this Court.
 7                 8.      This change will not alter the date of any other event or deadline already
 8   fixed by Court order, other than the date by which Defendant will file a responsive pleading
 9   to Plaintiff’s First Amended Complaint.
10                 I declare under penalty of perjury under the laws of the State of California that
11   the foregoing is true and correct.
12                 Executed on December 8, 2020, at San Francisco, California.
13
                                                        /s/ Alecia E. Cotton
14                                                      Alecia E. Cotton
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                                                              Page 3
      STIPULATION TO EXTEND TIME TO RESPOND TO FIRST AMENDED COMPLAINT PURSUANT TO
      LOCAL RULE 6-2; DECLARATION OF ALECIA E. COTTON IN SUPPORT THEREOF; [PROPOSED]
      ORDER – CASE NO: 20-cv-04805-EJD
                                                                                                517024.2
      Case 5:20-cv-04805-EJD Document 22 Filed 12/08/20 Page 5 of 6


 1                                     [PROPOSED] ORDER
 2                 PURSUANT TO STIPULATION, IT IS SO ORDERED. Defendant’s
 3   responsive pleading in response to Plaintiff’s First Amended Complaint, which Plaintiff
 4   intends to file on December 15, 2020, will be due on January 7, 2021.
 5
 6   Dated:
                                                      Hon. Edward J. Davila
 7                                                    UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                                                             Page 4
      STIPULATION TO EXTEND TIME TO RESPOND TO FIRST AMENDED COMPLAINT PURSUANT TO
      LOCAL RULE 6-2; DECLARATION OF ALECIA E. COTTON IN SUPPORT THEREOF; [PROPOSED]
      ORDER – CASE NO: 20-cv-04805-EJD
                                                                                               517024.2
       Case 5:20-cv-04805-EJD Document 22 Filed 12/08/20 Page 6 of 6


                                   CERTIFICATE OF SERVICE
 1
            I, Sharon Ingram, hereby certify that on December 8, 2020, I caused to be
 2
 3   electronically filed the foregoing STIPULATION TO EXTEND TIME TO RESPOND

 4   TO FIRST AMENDED COMPLAINT PURSUANT TO LOCAL RULE 6-2;
 5
     DECLARATION OF ALECIA E. COTTON IN SUPPORT THEREOF; [PROPOSED]
 6
     ORDER, true and correct copies of which will be served via the Court’s EF/ECM system on
 7
     all parties of record.
 8
 9
                                                  /s/ Sharon Ingram
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                                                      Page 5
      STIPULATION TO EXTEND TIME TO RESPOND TO FIRST AMENDED COMPLAINT PURSUANT TO
      LOCAL RULE 6-2; DECLARATION OF ALECIA E. COTTON IN SUPPORT THEREOF; [PROPOSED]
      ORDER – CASE NO: 20-cv-04805-EJD
                                                                                        517024.2
